DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 2-14, 50, 51, 53, 57 and 59 are pending in the instant invention.  According to the Amendments to the Claims, filed July 22, 2022, claims 2-14, 50, 51, 53 and 57 were amended, claims 1, 15-49, 52, 54-56 and 58 were cancelled and claim 59 was added

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/015677, filed January 29, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/747,736, filed October 19, 2018.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/672,701, filed May 17, 2018; and b) 62/624,176, filed January 31, 2018.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of US Provisional Application No. 62/747,736, filed October 19, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 2-14, 51 and 59, drawn to substituted imidazo[1,2-c]pyrimidines of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 50, drawn to substituted imidazo[1,2-c]pyrimidines; and (3) claims 53 and 57, drawn to a method for treating cancer in a patient, wherein the method comprises administering… a substituted imidazo[1,2-c]pyrimidine of the Formula (I), shown to the right above, and/or a pharmaceutical composition thereof, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 29, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 22, 2022.
	Thus, a second Office action and prosecution on the merits of claims 2-14, 50, 51, 53, 57 and 59 is contained within.

Reasons for Allowance

	Claims 2-14, 50, 51, 53, 57 and 59 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted imidazo[1,2-c]pyrimidines, as recited in claim 50, and (2) substituted imidazo[1,2-c]pyrimidines of the Formula (I), as recited in claim 59, respectively.
	Consequently, the limitation on the core of the substituted imidazo[1,2-c]pyrimidines of the Formula (I) that is not taught or fairly suggested in the prior art is R2 on the periphery of the imidazo[1,2-c]pyrimidine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 59, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula (I)

or a pharmaceutically acceptable salt thereof,

wherein:

	------ is a single bond or a double bond;
	Z is -O- or -S-;
	X is CR5, C(R5)2, CR5OH, or O;
	R1 is C1-4 alkylene-cycloalkyl, C1-4 alkylene-heterocyclyl, -NR5-heterocyclyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein any cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more independently selected R4 substituents;
	R2 is CN, C(O)N(R5)2, C(O)N(R5a)2, or C(O)OR5;
	each R3 is independently H, halogen, or C1-3 alkyl;
	each R4 is independently halogen, CN, C1-6 alkyl, haloalkyl, C1-4 alkylene-N(R5)2, CH(CF3)N(R5)2, hydroxyalkyl, heteroalkyl, C1-4 alkylene-cycloalkyl, C1-4 alkylene-heterocyclyl, aralkyl, C1-4 alkylene-heteroaryl, C(O)C1-6 alkyl, C(O)N(R5)2, C(O)OR5, C(O)heterocyclyl, N(R5)2, NHC(O)C1-6 alkyl, NHC(O)N(R5)2, NHC(O)heterocyclyl, NR5S(O)2C1-6 alkyl, NR5S(O)2haloalkyl, NR5S(O)2N(R5)2, NR5S(O)2heterocyclyl, O(alkyl), OC1-4 alkylene-N(R5)2, ON(R5)2, =O, P(O)(OC1-3 alkyl)2, SC1-6 alkyl, S(haloalkyl), SN(R5)2, S(heterocyclyl), S(O)C1-6 alkyl, S(O)haloalkyl, S(O)N(R5)2, S(O)heterocyclyl, S(O)2C1-6 alkyl, S(O)2haloalkyl, S(O)2N(R5)2, S(O)2heterocyclyl, cycloalkyl, heterocyclyl, or heteroaryl, wherein each cycloalkyl, heterocyclyl, aryl of aralkyl, and heteroaryl is optionally and independently substituted with one or more independently selected R7 substituents;
	each R5 is independently H or C1-3 alkyl;
	both R5a, taken together with the nitrogen atom to which they are attached, form a 5- to 8-membered heterocyclyl, wherein the 5- to 8-membered heterocyclyl is optionally substituted with one or more independently selected R4 substituents;
	R6 is H, halogen, C1-3 alkyl, haloalkyl, hydroxyalkyl, or heteroalkyl;
	each R7 is independently halogen, CN, C1-6 alkyl, haloalkyl, C1-4 alkylene-N(R5)2, hydroxyalkyl, heteroalkyl, C(O)heterocyclyl, N(R5)2, NHC(O)heterocyclyl, OH, O(alkyl), =O, cycloalkyl, or heterocyclyl; and
	n is 1 or 2;

with the provisos that:

(1)	if X is C(R5)2, CR5OH, or O, then ------ is a single bond; and

(2)	if X is CR5, then ------ is a double bond.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 59, or a pharmaceutically acceptable salt thereof, wherein Z is -O-.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 59, or a pharmaceutically acceptable salt thereof, wherein Z is -S-.”---


	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a therapeutically effective amount of a compound of claim 59, or a pharmaceutically acceptable salt thereof.”---

	In claim 53, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating cancer in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 59, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition of claim 51;

	wherein the cancer is selected from the group consisting of bladder cancer, breast cancer, head and neck cancer, liver cancer, lung cancer, lymphoma, ovarian cancer, pancreatic cancer, prostate cancer, sarcoma, and skin cancer.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Celine Bonnefous (Reg. No. 72,875) on July 26, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624